Citation Nr: 1141159	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-16 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized medical expenses incurred on September 13, 2007, for services rendered by East Millinocket Ambulance.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The Veteran served on active duty from December 1956 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Togus Department of Veterans Affairs Medical Center (VAMC) in Augusta, Maine.  This issue was remanded for further development in September 2009 and December 2010, and now returns before the Board.


FINDINGS OF FACT

The Veteran was granted reimbursement for the cost of unauthorized medical expenses incurred on September 13, 2007, for services rendered by East Millinocket Ambulance, by a January 2011 administrative decision.


CONCLUSION OF LAW

There is no remaining error of fact or law to be adjudicated as to the claim for reimbursement for the cost of unauthorized medical expenses incurred on September 13, 2007, for services rendered by East Millinocket Ambulance, and the appeal is therefore dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).

In the instant case however, as this claim has already been granted, and this appeal has therefore been rendered moot, the Board finds any discussion of VA's duty to assist the Veteran to be moot as well.

This issue was remanded in a December 2010 Board decision for further development.  Subsequently, the Veteran was granted entitlement to this benefit by a January 2011 administrative decision.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has already been granted reimbursement, the Board finds that there is no remaining error of fact or law to be adjudicated as to this issue, and the claim is therefore dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


